Title: From George Washington to the United States Senate, 18 February 1793
From: Washington, George
To: United States Senate



Gentlemen of the Senate.
United States [Philadelphia]February 18th 1793

I nominate
Samuel Tredwell, to be Collector and Inspector of the Revenue for the Port of Edenton, in North Carolina, and Inspector of Survey No. 2. in the District of North Carolina; vice, Thomas Benbury, deceased.

William Munson, to be Surveyor of the Port of New Haven, in Connecticut, vice, Hezekiah Rogers, resigned—and to be Inspector of the Revenue for the same; vice, Jonathan Fitch (the Collector) who was, through a mistake in transcribing the names, nominated and appointed Inspector, in the last Session of the Senate.
Edward Weyman, to be Surveyor and Inspector of the Revenue for the Port of Charleston, in South Carolina, vice, Edward Weyman Senr—deceased.
George Nicholas, to be Attorney for the United States in the Kentucky District; vice William Murray, resigned.

Go: Washington

